Citation Nr: 1535522	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO. 08-39 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

Entitlement to service connection for a left knee disability, to include as secondary to arthritis of the back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active service from February 1945 to December 1945 and December 1945 to November 1946. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In February 2010 the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge. 

In April 2010, December 2010, April 2011, May 2012, January 2013, July 2013, December 2013, and June 2014 the Board remanded this claim for additional development.  Additionally, in October 2014 an opinion was sought from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901 in hopes that the essential medical questions could be clarified and the claim resolved without further delay to the Veteran.  The VHA opinion was rendered in May 2015 and added to the electronic claims file.  The Veteran's representative reviewed the opinion and a response has been associated with the file.  

In July 2015, the Veteran submitted a fully developed claim form regarding compensation for back and right ear disabilities.  These claims have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. § Parts 3, 19, and 20 (2015)).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  The August 2013 VA examination report is in the Virtual VA file but not in VBMS.  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence indicates that the Veteran's current left knee arthritis is causally related to his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for arthritis of the left knee have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for left knee arthritis herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

The Veteran is seeking to establish service connection for a left knee disability, which he contends is due to a fall in service.  Alternatively, he contends that the knee disability was caused, or is aggravated, by his service-connected back disability. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities (such as arthritis) are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, and affording the Veteran the benefit of the doubt, the Board finds that service connection for left knee arthritis is warranted.

Medical records establish that the Veteran has a current left knee disability.  The August 2010 VA examiner concluded, based upon physical examination and x-ray evidence, that the Veteran has left knee arthritis.  The diagnosis was later confirmed by the March 2014 and July 2014 VA addendum opinions.  The Board acknowledges the August 2013 VA examiner's report found no current left knee diagnosis, but in light of the clarifying addendum opinions, the Board finds that the first element for service connection - a current diagnosis - is met.

There is also evidence suggesting in-service incurrence of a left knee injury.  In this regard, the Veteran has presented lay evidence that he injured his left knee during a fall in service, at the same time that he injured his back and incurred acoustic trauma.  See September 2007 claim.  During the February 2010 Board Video Conference hearing, the Veteran described the in-service accident with greater particularity.  He reported that he was unloading a mess hall truck in the rear of the mess hall.  He reported that when he was pulling it off of the rack in the truck, he and the meat both fell off of the back of the truck and landed on concrete.  He reported being treated in a hospital afterward with shots and medicine, and he has been similarly treated ever since.  See hearing transcript at pages 4, 6.  

The Veteran is competent to report the fall as well as his observations of what body parts hurt and the treatment received, following the fall, as these observations came to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board acknowledges that the available service treatment records do not support the Veteran's contentions; however, such is not fatal to the claim as the Board notes that some of the Veteran's service treatment records are missing.  In this regard, a February 2008 statement from the National Personnel Records Center provided via the PIES system indicates that apparently some records were destroyed and/or damaged in the 1973 fire at the National Personnel Records Center. "The original [STRs] are moldy or brittle and cannot be mailed. Copies of all available [STRs] are being mailed." Given the absence of a portion of the service treatment records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (the BVA has a heightened duty in a case where the service treatment records are presumed destroyed).

Here, the Board finds the lay evidence of record to be credible and probative on the issue of in-service incurrence.  The Veteran has been granted service connection for his back, hearing loss, and tinnitus, which he claims all resulted from the alleged in-service injury.  See e.g., August 2010 VA audiological examination in which the Veteran reported the fall while unloading a meat truck and that he hit his head.  Moreover, the July 2014 VA examiner reviewed the file, including the Veteran's description of the in-service injury, and noted that it sounded like the Veteran had sustained a patella subluxation.  Thus, the second element of service connection, an in-service incurrence, has been met.  

With respect to the question of whether the current left knee arthritis is related to the fall in service, there are no probative positive or negative medical opinions of record, despite the Board's numerous attempts to seek such an opinion.  

The Board places no probative value on the negative VA examination reports of record.  In this regard, the August 2010 VA examiner opined that it is less likely than not that the Veteran's current left knee arthritis is related to the alleged incident in service because the examiner essentially determined that the Veteran's report of continuity of left knee symptomatology since service was not credible.  The examiner indicated that because the Veteran did not mention knee pain when he underwent a pension examination in October 1975, it was not likely that he experienced pain since service.  The examiner also noted that the in-service event was not credible and emphasized that there was no documentation.  Although, as discussed above, such documentation was not required in this case.  Further, the Board emphasizes that it is the duty of the adjudicator, not the physician, to determine credibility.  The Board finds the Veteran here to be credible.  Thus, the August 2010 VA opinion is inadequate as it does not consider the credible lay assertion of continuity of symptomatology.

The May 2011 VA examiner only offered an opinion regarding secondary service-connection but noted that the Veteran's disability was more likely related to the normal aging process.  No rationale was given.  Additionally,  the August 2013 VA opinion only addressed the question of secondary service connection.  The March 2014 VA opinion noted that there was no evidence to suggest military service caused or aggravated the left knee disability but again, provided no rationale and did not address the Veteran's statements regarding continuity of left knee symptomatology since service.  The July 2014 VA opinion only addressed secondary service connection.  Lastly, the May 2015 VHA physician only addressed secondary service connection and did not offer an opinion with respect to direct service connection, even though he was asked to provide such an opinion.  

For the reasons discussed above, none of the VA (or VHA) examination reports or opinions contain adequate opinions upon which to base a decision.  As the Board has found that each of the negative opinions of record are inadequate, there is no probative medical opinion that goes against the Veteran's claim. 

Unfortunately, there is no positive medical opinion of record in support of the Veteran's claim either.  However, as discussed above, service connection may be established based on the continuity of symptomatology with respect to disabilities enumerated in 38 C.F.R. § 3.309 (a).  In this case, the Board finds that such continuity of symptomatology has been shown. 

In this regard, the Veteran has consistently reported experiencing left knee symptoms since the injury in service.  See November 2007 statement his knee has been hurting for "60 some odd years," ever since an in-service injury in Germany.  In the November 2007 statement, he also reported that he had been treated for his knee in a private hospital in 1948, which was within two years of his discharge from service.  On his December 2008 VA Form 9, Substantive Appeal, the Veteran again reported an injury in 1944 in Germany.  During the May 2011 VA examination, the Veteran again reported that he injured his knee while unloading a meat truck in service and that he had experienced left knee symptoms ever since.  He reiterated his reports of left knee pain ever since the injury in service, in his June 2013 statement.  VA treatment records show continued treatment for left knee pain from 2003 to the present.

Unfortunately, the records of his immediate, post-service private treatment were never submitted into the record and the Veteran no longer has them.  Transcript at page 15.  While documentation of the Veteran's immediate post-service private treatment is not of record, the Board finds the Veteran is competent to report the symptoms of left knee pain, and the fact that he was treated with shots and pain medication from the time of service to the present.  See Layno, supra.  The Board finds the Veteran's statements to be credible.  

The Board acknowledges that the Veteran did not mention knee pain when he underwent a VA examination for pension in October 1975.  However, the Board finds it reasonable that given the number of the Veteran's complaints, he may have overlooked his knee pain on that particular day.  The Board also finds it plausible that the Veteran may have simply been having a bad back-pain day and therefore, emphasized his back symptoms and associated left leg symptoms, but did not mention his left knee pain.  Such failure to mention the pain is not an automatic indication that the Veteran's statement many years later, is not credible.  To the contrary, the Board finds the Veteran's statements regarding continuity of symptomatology credible.  

Moreover, the Veteran's current left knee complaints were associated with his left knee arthritis diagnosis by the August 2010 VA examiner.  Thus, the Board finds it credible that the Veteran's left knee symptoms, observed ever since service, were actually symptoms of the later-diagnosed arthritis and establish chronicity of the same.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Credible lay testimony in this case establishes that the Veteran incurred a left knee disability during service, which has manifested itself as a disability continuously ever since.  The Board finds this evidence sufficient to grant service connection for the Veteran's left knee disability under 38 C.F.R. § 3.303(b).

Lastly, the Board acknowledges that the June 2008 rating decision on appeal denied the claim for "left knee (leg)" disorder.  To the extent that the Veteran seeks service connection for a leg disorder, his left leg pain and weakness has been attributed to his lumbar spine disability, for which he is already service-connected.  See August 2010 VA examination report.  A claim regarding the lumbar spine disability is referred in the Introduction above.  Thus, any entitlement to a separate compensable rating for the left leg should be addressed by the AOJ as it is intertwined with the increased rating claim.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  


ORDER

Entitlement to service connection for arthritis of the left knee is granted.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


